Citation Nr: 1204760	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hand tremors.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hyperhidrosis (claimed as body sweats).

5.  Entitlement to service connection for the residuals of groin surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The January 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD), hand tremors, hearing loss, tinnitus, back problems, and body sweats.  In his February 2009 notice of disagreement, the Veteran indicated that he wished to change his PTSD claim to depression.  The May 2009 rating decision denied service connection for depression and residuals of groin surgery.  The Veteran perfected appeals with respect to each of the issues denied by the RO and the case was referred to the Board for appellate action.

When the case was last before the Board in March 2010, the five issues currently before the Board were remanded for additional development.  Additionally, the issues of entitlement to service connection for a psychiatric disability, to include PTSD, depression, and anxiety, and entitlement to service connection for a back disorder were remanded for additional development.  Thereafter, in a May 2011 rating decision, the Appeals Management Center (AMC) granted service connection for both lumbosacral strain (claimed as back problems) and depression.  Service connection for depression was made effective August 2, 2007, the date of receipt of the original claim for service connection for PTSD.  

Although the AMC continued to deny the issue of entitlement to service connection for PTSD in the May 2011 supplemental statement of the case, the Board finds that the May 2011 rating decision granting service connection for depression is considered a full grant of the benefits sought by the Veteran for his claim for service connection for a psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a psychiatric disorder claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Notably, in the March 2010 Board remand, the Board recharacterized the two separate issues (service connection for PTSD and service connection for depression) as one issue, namely service connection for a psychiatric disorder, to include PTSD, major depression, and anxiety.  When service connection for depression was granted in May 2011, this constituted a full grant of the benefits sought on appeal with respect to the psychiatric disorder for which the Veteran sought service connection.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hand tremors, hyperhidrosis (claimed as body sweats), and residuals of groin surgery are addressed in the REMAND portion of the decision below and REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  It is at least as likely as not that the Veteran's bilateral hearing loss disability is etiologically related to active service.

3.  The Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss disability.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus is proximately due to or the result of service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the claims for service connection for bilateral hearing loss disability and tinnitus are being granted herein, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus are the result of acoustic trauma he experienced during active service.  In particular, he described the onset of tinnitus following an incident on the firing range in which a soldier next to him mistakenly began firing a machine gun.  He stated that he did not have hearing protection for his ears and that he has had ringing in his ears and hearing loss since that time.  The Veteran's DD Form 214 shows that his military occupational specialty was cook.  However, he has alleged exposure to excessive noise during service, to include machine gun fire and rifle fire during basic training.  The Board notes that the Veteran is competent to describe exposure to excessive noise during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).

The Board notes that the Veteran's service treatment records are unavailable despite attempts to retrieve them.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (where service medical records are unavailable through no fault of the veteran, VA has a heightened obligation to carefully consider the benefit-of-the-doubt rule).  As such, the analysis of the claim below is conducted with a heightened consideration of the benefit-of-the-doubt rule.

As the service treatment records are unavailable, there is no evidence of hearing loss or hearing complaints during service.  

The post-service medical evidence includes a November 2004 VA treatment record which notes that the Veteran presented for audiology assessment.  He complained of decreased hearing in his left ear beginning six to seven weeks ago.  He woke up one morning, heard popping from the left ear, and lost hearing and balance.  His primary care physician found a perforated eardrum on the left.  It was noted that the Veteran has a history of military, occupational, and recreational noise exposure.  After appropriate testing, the left ear showed slight mixed loss and the right ear showed sensorineural hearing loss.  On the right, hearing sensitivity was within normal limits through 2000 Hz, sloping to a moderately severe sensorineural hearing loss at 4000 to 8000 Hertz.  Word recognition was excellent.  On the left, hearing sensitivity was within normal limits through 1000 Hz, sloping to a severe mixed loss at 2000 Hz.  Word recognition was poor.  The Veteran was noted to not meet VA eligibility requirements at this time.  

A November 2005 VA treatment record notes that the Veteran was seen for chronic disequilibrium.  It was noted that the Veteran has tinnitus in both ears.  Audiogram results revealed normal hearing to 1000 Hz on the right, with mild to severe sensorineural hearing loss from 2000 Hz to 8000 Hz.  In the left ear, hearing was normal through 500 Hz, with mild to severe sensorineural hearing loss from 1000 to 8000 Hz.  Word recognition scores were good in the right ear and fair in the left ear.  It was noted that the Veteran's hearing loss did not meet the VA standards for a diagnosis of hearing loss disability.  

A September 2008 VA audiology note indicates that the Veteran complained that he is not satisfied with his current hearing aids.  He indicated that they help with the right ear, but not with the left ear.  He asked to be reevaluated for consideration of new hearing aids.  The diagnosis was asymmetrical sensorineural hearing loss.  In the right ear, hearing sensitivity was normal to mild through 2000 Hz, then sloping to a severe sensorineural shearing loss.  Word recognition was good.  On the left, hearing sensitivity was normal to mild through 1000 Hz, then sloping to a severe sensorineural hearing loss.  Word recognition was poor.  

An August 2010 VA examination report notes that the Veteran experienced a machine gun go off next to his ears during service.  At the examination, the Veteran complained of constant bilateral tinnitus, vertigo and dizziness, and bilateral hearing loss.  It was noted that the Veteran has a history of balance or gait problems.  The Veteran worked in construction after service until 1980.  On examination, there was no deformity of the auricle.  The external canal was normal, as were the tympanic membrane and mastoids.  There was no evidence of inner ear infection or aural polyps.  There were no signs of staggering gait or imbalance.  The Veteran was diagnosed with tinnitus.  The examiner opined that it has a severe effect on chores, shopping, exercise, sports, and recreation.  It has a mild effect on traveling, and it has no effect on feeding, bathing, dressing, toileting, and grooming.  

A September 2010 VA audio examination notes that the Veteran was seen in September 2004 at a VA Medical Center with complaints of left ear hearing loss and loss of balance.  A VA audiological report dated in November 2004 showed complaints of decreased hearing in the left ear for six to seven weeks, as well as loss of balance after hearing popping in the left ear.  It was noted that the Veteran was treated for left ear perforated eardrum with improving dizziness.  He also reported bilateral ringing for the past 10 to 15 years.  The Veteran endorsed military, occupational, and recreational noise exposure.  A May 2005 VA ear nose and throat consultation indicated a history of vertigo and tinnitus about 15 years ago and a similar event a couple of months later.  It was noted that the Veteran had no problems until four months ago when he noticed a sudden loss of hearing in his left ear that has continued to progress, as well as moderate disequilibrium.  He has slight tinnitus in his left ear and notices significant  hearing loss.  An August 2005 ear nose and throat VA report notes that the Veteran reported left ear hearing loss and fluctuating tinnitus.  The September 2010 VA examination report goes on to document additional VA audiological and other related reports.  

The September 2010 VA examination report notes current complaints of bilateral hearing loss, accompanied by roaring and ringing in the ears.  The Veteran, although serving as a cook in the Army, indicated that he served combat duty from September 1953 to February 1955 along the 38th Parallel in the Korean War.  Military noise exposure was noted to include rifle fire during basic training and maneuvers, and an unexpected incident on the firing range when a fellow soldier on his left side unexpectedly fired his machine gun and he experienced ringing in his ears.  Post-service civilian occupations included plasterer from 1956 to 1967 and drywall finisher from 1967 to 1980.  The Veteran denied exposure to hazardous noise due to use of hand tools.  Exposure to recreation noise included drag race driver and gas powered lawn equipment such as a lawn mower and weed eater.  The Veteran reported that his father suffered hearing loss as he aged and worked around timber and construction.  The Veteran was told that he had a hole in his left eardrum about four years ago, without any complaint or ear symptoms.  He currently uses hearing aids.  The Veteran indicated that tinnitus began during basic training when a fellow soldier unexpectedly fired his machine gun on the Veteran's left side.  He recalls constant ringing in his left ear after that for a couple of years, then he noticed both ears ringing.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
70
75
LEFT
20
30
70
80
85

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 70 percent in the left ear.

The examiner noted that both ear canals were unremarkable.  Immittance test revealed normal middle ear compliance and pressure in both ears.  The examiner noted that pure tone results indicated bilateral high frequency sensorineural hearing loss.  The loss in the right ear was mild at 2000 Hz and severe from 3000 to 8000 Hz.  The loss in the left ear was mild at 1000 Hz, moderate at 1500 Hz, and severe from 2000 to 8000 Hz.  The diagnosis was bilateral high frequency sensorineural hearing loss.  There was no need for medical follow-up for an ear or hearing problem.  The examiner stated that the tinnitus is at least as likely as not a symptom associated with the hearing loss.  It was noted that the Veteran has trouble hearing in group conversation, difficulty hearing on the phone using the left ear, and difficulty understanding conversation in crowds.  The tinnitus disturbs his sleep and he needs the television or radio to help suppress the noise and ringing in his ears.  

The examiner indicated that no service treatment records were available for review.  The examiner indicated that the Veteran's VA treatment records were reviewed.  The examiner opined that she could not resolve the issue regarding hearing loss and tinnitus without resort to mere speculation.  The rationale provided is that the first report and evidence of bilateral hearing loss was in 2004, almost 50 years after service.  The Veteran denied any current exposure to hazardous occupational noise exposure after service, but such exposure was indicated on the November 2004 VA medical report.  The examiner noted that current bilateral sensorineural hearing loss appears to be greater than what would be expected due to aging alone.  The examiner opined that the Veteran's current hearing loss "can be due to aging, military and post-service noise exposure per Veteran's report, effects from possible ear disease on the left side secondary to past middle and inner ear disorders, and other factors not yet identified."  The examiner further opined that the Veteran's tinnitus is as likely as not a symptom associated with his sensorineural hearing loss of unknown etiology, noting that tinnitus is a symptom and can be related to auditory dysfunction and noise exposure, as well as to non-auditory factors such as medications and neurophysiological factors.

Initially, the Board finds that the medical evidence of record shows that the Veteran suffers from hearing loss which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  In addition, the Veteran is diagnosed with tinnitus. 

Although the service treatment records are not available and thus cannot show evidence of in-service hearing loss or related complaints, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Moreover, although the only medical opinion of record states that the etiology of the Veteran's hearing loss cannot be determined without resort to speculation, the rationale for the opinion is that the current hearing loss could be due to aging, military noise exposure, post-service noise exposure, effects from possible ear disease on the left side, and other factors not yet identified.

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Based on the facts of this case, the Board has concluded that obtaining another VA examination and/or opinion is not necessary.  It appears that the examiner was unable to resolve the issue of whether the Veteran's bilateral hearing loss is at least as likely as not related to military noise exposure because there are multiple possible causes for the hearing loss.  Even though the service treatment records are unavailable, the examiner based her opinion that the hearing loss could be due to aging, military noise exposure, post-service noise exposure, ear disease, or other factors, on the assumption that the Veteran was exposed to the excessive noise he claims to have been exposed to in service.  As previously noted, the Board finds that the Veteran is competent to describe noise exposure in the military service and the Board also finds that his report of noise exposure is credible.  As such, additional service records indicating or failing to indicate any noise exposure or hearing complaints would not change the medical opinion.  Therefore, because the examiner has considered all the evidence available to her, a remand for another examination is not necessary as it would not add additional information to the claim.  Jones, 23 Vet. App. 382 (stating that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner). 

The Board is not entirely persuaded that military noise exposure is more likely the cause of the Veteran's hearing loss disability than any of the other possible causes listed by the September 2010 examiner.  However, the Board concludes that in this case as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to his active service.  Therefore, remand is not necessary here to obtain additional service records or another medical opinion, as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to service connection for bilateral hearing loss disability is granted. 

Turning to the merits of the claim for service connection for tinnitus, in consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

Because the Board is granting service connection for hearing loss disability in this decision, the question arises as to whether service connection for tinnitus may also be considered on a secondary basis, i.e., as proximately due to or the result of the service-connected hearing loss disability.  38 C.F.R. § 3.310(a).  In this regard, the September 2010 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his sensorineural hearing loss.  As service connection for bilateral hearing loss disability is being granted herein, service connection for tinnitus as secondary to bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's remaining claims, the Board notes, as it previously did in the March 2010 remand, that the Veteran's service treatment records are unavailable through no fault of his own.  Also as previously noted, the record shows that the RO attempted to obtain the service treatment records, but responses from the National Personnel Records Center (NPRC) reflect that they lost and presumed destroyed in the fire at NPRC in St. Louis, Missouri in 1973.  Efforts were made to locate morning and sick reports, for the time periods identified by the Veteran for treatment of an infection in June 1954, to no avail.  NPRC responded that such records were discontinued in March 1953.  The RO made a formal finding of unavailability in December 2008 and notified the Veteran.  See M21-1MR, Part I, Chapter 1, Section C, 5(f). 

Again, as noted in the March 2010 remand, the Veteran's representative requested in a January 2010 Informal Hearing Presentation that, in light of the destruction of the Veteran's records in the fire, the search be widened to include combat chronologies for his unit, and any other relevant unit records.  It was observed that that hospital or clinical records may be found from the medical facility associated with the Veteran's unit in Korea.

On remand in March 2010, it was requested that the RO/AMC make all attempts to obtain additional service treatment records, by making all attempts to reconstruct missing or lost records, in keeping with provisions used to reconstruct records in "fire-related" cases.  This was noted to include, but was not limited to the requests that follow in the four paragraphs below. 

Search for any and all hospital admission cards under the Veteran's identification numbers and/or his units of assignment, and for hospital and clinical records for under any and all medical facilities associated with the 24th Infantry Division, 35th Infantry Regiment Medical Company in Pusan, Korea and the 24th Infantry Division, 7th Division MPs (or 25th Division MPs, or 7th Division MPs) in Yangoo Valley for the time periods: * April through June 1954 * July through September 1954. 

Make all attempts to verify the Veteran's in-service treatment, including obtaining the unit reports for the 24th Infantry Division, 35th Infantry Regiment Medical Company in Pusan, Korea and the 24th Infantry Division, 7th Division MPs (or 25th Division MPs, or 7th Division MPs) in Yangoo Valley including, but not limited to, personnel reports, Operating Reports/Lessons Learned, and unit histories for the following time periods: * April through June 1953 * July through September 1953 * October through December 1953 * January through March 1954 * July through September 1954 * October through December 1954 * January to March 1955. 

For the above requests, the RO/AMC was instructed to perform all follow-up indicated, including but not limited to, asking the Service Department for assistance, including but not limited to clarification of the Veteran's units of assignment.  The RO was to document negative responses.  If after making reasonable efforts to secure the records, the records cannot be obtained, notify the Veteran of such and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts that were made to obtain the records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

Finally, the RO/AMC was to remind the Veteran that he may submit statements of service members with whom he served, or of friends or family members to whom he confided or wrote at the time of his service to attest as to their knowledge of the in-service events he believes resulted in his claimed disabilities.  In addition, the RO/AMC should have reminded the Veteran that he may establish continuity of symptomatology of his claimed disabilities with the statements of individuals who knew him during service and/or just after his discharge or at other periods of time and can attest to their observations that he manifested symptoms of his claimed conditions. 

Initially, the Board notes that although the AMC sent the Veteran letters dated in March 2010, July 2010, August 2010, and May 2011, none of the letters notified the Veteran that he may submit statements of service members with whom he served, or of friends or family members to whom he confided or wrote at the time of his service to attest as to their knowledge of the in-service events he believes resulted in his claimed disabilities.  In addition, the letters did not remind the Veteran that he may establish continuity of symptomatology of his claimed disabilities with the statements of individuals who knew him during service and/or just after his discharge or at other periods of time and can attest to their observations that he manifested symptoms of his claimed conditions.  

Additionally, although the RO was instructed by the Board remand to request the above listed records, to include those for the 35th Infantry Regiment Medical Company in Pusan, Korea, the Board notes that the claims file contains negative responses from DPRIS and the National Archives dated in July 2010 for the 34th Infantry Regiment or the Medical Section of the 34th Infantry Regiment.  A review of the Veteran's DD Form 214 reflects that the Veteran was actually attached to the Medical Company 34 Infantry Regiment.  Despite the fact that the RO did correctly request information from the 34th Infantry Regiment or the Medical Section of the 34th Infantry Regiment, the request through DPRIS should have also been made for the 24th Infantry Division, 7th Division MPs (or 25th Division MPs or 7th Division MPs) in Yangoo Valley.  The July 2010 response from the National Archives correctly includes and references the 7th Division MPs, but does so only from April to September 1954.  As such, this request is incomplete as well.  It should have been done in 60 day increments, beginning in April 1953, not in April 1954.  

Moreover, a June 2010 VA Request for Information form notes that any and all medical evidence was sought for the 24th Infantry Division, 35th Regiment Medical Company in Pusan, Korea.  No records were found.  This request, although not the RO's fault, was made for the 24th Infantry Division, 35th Regiment Medical Company, when it actually should have been the 24th Infantry Division, 34th Regiment Medical Company.  A second request listed is for any and all medical evidence from July 1, 1954 to September 1, 1954, for the 24th Infantry Division, 7th Division MPs in Yangoo Valley.  This request yielded a response that the record is fire-related and there are no service treatment records or Surgeon General Reports.  Also, it was noted that morning reports for the 24th Infantry Division Medical Company was negative and sick reports were discontinued in March 1953.  The Board notes that this second listed request is incomplete insofar as it only requests any and all medical evidence from July 1, 1954 to September 1, 1954, when it was supposed to include requests in 60 day increments beginning in April 1953 and ending in March 1955.  

Finally, the RO/AMC was instructed to make a formal finding of unavailability of the Veteran's Social Security Administration (SSA) records and to take all action necessary to notify the Veteran of this.  The record does not contain a formal finding of unavailability of the SSA disability records or any such letter notifying the Veteran of the unavailability of such records.

Therefore, the AOJ did not accomplish the objectives set forth in the March 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to request the above listed records for the appropriate unit and to send the Veteran an appropriate notice letter.

Thus, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Prepare a formal finding of unavailability of the Veteran's SSA disability benefits records.

2.  Send the Veteran a letter informing him of the unavailability of his SSA records.  

The letter should also include notice that he may submit statements of service members with whom he served, or of friends or family members to whom he confided or wrote at the time of his service to attest as to their knowledge of the in-service events he believes resulted in his claimed disabilities.  In addition, the letter should remind the Veteran that he may establish continuity of symptomatology of his claimed disabilities with the statements of individuals who knew him during service and/or just after his discharge or at other periods of time and can attest to their observations that he manifested symptoms of his claimed conditions.  

3.  Obtain the Veteran's complete service personnel file, to include copies of any and all orders and administrative actions, and make all attempts to obtain his service treatment records.  Make all attempts to reconstruct missing or lost records, in keeping with provisions used to reconstruct records in "fire-related" cases. 

4.  Make all attempts to obtain additional service treatment records, making all attempts to reconstruct missing or lost records, in keeping with provisions used to reconstruct records in "fire-related" cases. 

This includes, but is not limited to the following: 

Search for any and all hospital admission cards under the Veteran's identification numbers and/or his units of assignment, and for hospital and clinical records for under any and all medical facilities associated with the 24th Infantry Division, 34th Infantry Regiment Medical Company in Pusan, Korea and the 24th Infantry Division, 7th Division MPs (or 25th Division MPs, or 7th Division MPs) in Yangoo Valley for the time periods: * April through June 1954 * July through September 1954. 

5.  Make all attempts to verify the Veteran's in-service treatment, including obtaining the unit reports for the 24th Infantry Division, 34th Infantry Regiment Medical Company in Pusan, Korea and the 24th Infantry Division, 7th Division MPs (or 25th Division MPs, or 7th Division MPs) in Yangoo Valley including, but not limited to, personnel reports, Operating Reports/Lessons Learned, and unit histories for the following time periods: * April through June 1953 * July through September 1953 * October through December 1953 * January through March 1954 * July through September 1954 * October through December 1954 * January to March 1955. 

6.  For #3-5, perform all follow-up indicated including, but not limited to, asking the Service Department for assistance, including but not limited to clarification of the Veteran's units of assignment.  Document negative responses.  If after making reasonable efforts to secure the records, the records cannot be obtained, notify the Veteran of such and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts that were made to obtain the records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

7.  After undertaking any other development deemed essential in addition to that specified above, to include affording the Veteran an additional VA examination or examinations, depending on the information discovered from any additional evidence received, the RO must readjudicate the Veteran's claims for service connection for a hand tremors, hyperhidrosis (claimed as body sweats), and residuals of groin surgery.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they must be provided an opportunity to respond. Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


